DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1:
Group I, claim(s) 142-145, 158, 146-148, 171, 149, 172, 151-153, 154-157, & 170, drawn to a method for determining a change in condition of a rock bolt section utilizing the relative changes in first and second time of flights for both shear and longitudinal ultrasonic waves.
Invention/Group II, claim(s) 150 & 173, drawn to a method for determining a change in condition of a rock bolt section comprising determining plastic elongation, the method utilizing the relative changes in first and second time of flights for the same type in the alternative of either shear or longitudinal ultrasonic wave types, and further utilizing temperature corrections for both the determinations of the plastic elongation and the time of flights.
Invention/Group III, claim(s) 159-169*, drawn to an apparatus for use in a rock bolt section condition monitoring comprising a first component for fixing to a rock bolt section, respective shear and longitudinal transducers arranged side-by-side in use. The Examiner notes that while method claim 169 ostensibly depends from apparatus claim 159, the dependent claim is nonsensically drawn to a method claim and therefore appears not to properly belong as a dependent of an apparatus claim, and furthermore does not appear to be drawn to the same technical features, instead appearing to be disparate therefrom.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for at least the following reasons:
Group I, II, and III lack unity of invention because even though the inventions of these groups require the technical features of the presence/use of ultrasound transducer for shear and/or longitudinal waves to monitor/determine changes in rock bolt sections, however, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least Applicant cited “Carlson”, noting that: 
Carlson (“D1”; NPL Measurement of the Clamping Force Applied by Load-Bearing Bolts Using a Combination of Compression and Shear Ultrasonic Waves) discloses (see, as noted in the Applicant provided extended European Search Report in section 2, abstract, page 1, left-hand column, first paragraph, page 2, left-hand column, last paragraph, and fig. 6; some additional notes added by present Examiner for further analysis/clarity) a method for determining a change in condition of a rock bolt section (fig. 4 shows the rock bolt and transducer setup), the method comprising (a two-wave method; Examiner notes that compression is in the present case another name for longitudinal): 
 at a first point in time (“prior to installment”, see abstract), propagating shear and longitudinal ultrasonic waves along the rock bolt section to measure a first time of flight for each of the shear and longitudinal waves (calculation of constant C of equation (i) requires to measure a time of flight for each of the shear and longitudinal waves along the bolt section);   
 at a second point in time (tσ, i.e., after tightening the bolt) after the first point in time, propagating shear and longitudinal ultrasonic waves along the rock bolt section to measure a second time of flight for each of the shear and longitudinal waves (plurality of ToFs are demonstrated in at least fig. 6); 
 using the relative changes of the first and second time of flights, determining the change in condition (degree of tightening) of the rock bolt section (using the curves of Fig. 6).
Carlson also teaches (see citations above) a method for determining a change in condition of a rock bolt section wherein determining the change in condition of the rock bolt section, the method comprising (a one-wave method; see page 2, left-hand column preceding the last paragraph, emphasizing “one-wave technique (either L- or T-wave)” and “one-wave method is a differential method and requires that the ultrasonic TOF is measured in each bolt both before and after tightening”): 
 at a first point in time, propagating shear or longitudinal ultrasonic waves along the rock bolt section to measure a first time of flight for the corresponding waves; 
 at a second point in time after the first point in time, propagating ultrasonic waves of the same type as the first point in time along the rock bolt section to measure a second time of flight for the corresponding waves; 
 using the relative changes of the first and second time of flights (TOF before and after tightening the bolt), determining the change in condition of the rock bolt section (see page 1 right hand column explanation of theory pertaining to load and acoustoelastic effects.
Additionally, and as generally noted in the Applicant provided extended European Search Report in section 2 and for which the present Examiner is in agreement: Furthermore, the subject-matter of at least claim 142 is also rendered obvious by the teachings of Applicant cited NPL documents by Johnson et al (“D2”, An Ultrasonic Method for Determining Axial Stress in Bolts; see abstract, page 255, left-hand column) and Pan et al (“D3”, A Method of Testing Residual Stress by Ultrasonic Shear and Longitudinal Waves; see abstract, page 1297, left-hand column, especially equation 14), wherein these documents disclose the methods having all the steps of claim 142 of the instant application, except that they are not applied to a rock bolt section. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have applied the methods disclosed therein could be used for monitoring other types of bolts—including rock bolts—as well.  
In view of the above a posteriori analysis—and emphasizing that the shared technical features do not make a contribution over the prior art—the  Examiner concludes that a Lack of Unity of Invention exists between the three independent claims. 
Furthermore, as Independent claim 142 does not avoid the prior art (at least disclosed by Carlson as written above) and as dependent claims 143, 146, 151, 154, and 170 do not share a special technical feature, independent claim 142 is considered a linking claim. Therefore, should Applicant elect Group I above, applicant is further required, to elect a single invention therein to which the claims must be restricted.
Claim 142 of Group I link(s) inventions:
Invention Ia, Claim(s) 143-145 & 158, directed to determining a change in axial stress that the rock bolt section is experiencing;
Invention Ib, Claim(s) 146-149 and 171-172, directed to determining elongation of the rock bolt section;
Invention Ic, Claim(s) 151-153, directed to detecting deformation of the rock bolt section other than elastic elongation; and
Invention Id, Claim(s) 154-157, directed to detection of transverse deformation of the rock bolt section.
The Examiner notes that claim 170 will be additionally examined with any one of Inventions Ia-Id.

The restriction requirement amongst the linked inventions (Ia, Ib, Ic, Id) is subject to the nonallowance of the linking claim(s), claim 142.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted: Ia; Ib; Ic; Id; II; or III. 
The Examiner helpfully summarizes the claims examined together for each of the Groups of Inventions:
 Ia Claim(s) 142, 143-145, 158, & 170; 
 Ib Claim(s) 142, 146-149, 171-172, & 170); 
 Ic Claim(s) 142, 151-153, & 170); 
 Id Claim(s) 142, 154-157, & 170);
 II Claim(s) 150 & 173; and
 III Claim(s) 159-169*.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856